DETAILED ACTION
In response to the communication filed on 30 August 2019, this is the first Office Action of the merits. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5, 9, 11, 17, 21 and 23 are objected to because of the following informalities:  
Claims 5 and 17 recite “version number of a guest programing language” should read as --version number of the guest programing language-- as it appears to be a typographical error and may cause antecedent basis issues.
Claims 9, 11, 21 and 23 recite “guest programming language” should read as -- guest programing language -- as it appears to be a typographical error and there are inconsistencies in spelling of programing.
Claims 11-12 and 23-24 recite “a memory buffer” should read as –the memory buffer-- as it appears to be a typographical error and may cause antecedent basis issues.
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 8-10, 13-14, 16 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 2020/0110601 A1, hereinafter “Shah”) in view of Gupte (US 10,120,926 B1, hereinafter “Gupte”).

Regarding claim 1, Shah teaches
A method comprising: (see Shah, [0002] “The present disclosure provides a new and innovative system, methods”). 
generating a guest virtual environment; (see Shah, [0001] “computer systems employ virtualized guests such as virtual machines and containers to execute computing tasks performed by the computing systems”; [0013] “physical hardware may host guests such as virtual machines and/or containers”).  
generating in the guest virtual environment, (see Shah, [0001] “computer systems employ virtualized guests such as virtual machines and containers to execute computing tasks performed by the computing systems”; [0013] “physical hardware may host guests such as virtual machines and/or containers”) a binding of a dependency to a guest module; (see Shah, [0021] “[0021] Guest 122 may run on any type of dependent, independent, compatible, and/or incompatible applications on the underlying hardware and host operating system 121”; [0022] “application 150 may execute on guest 122 (e.g., inside of a debugger 145), where application 150 is dependent on some of the features of components… application 150 may be 
issuing,… (see Shah, [0047] “a debugger 145 requests dependency evaluation module 140 to… identify and remediate outlier code”; [0022] “the debugger 145 may be able to debug one or more programming languages (e.g., C, C-sharp, jBPM, Visual Basic, SQL, Pascal, COBOL, etc.).. debugger 145 and/or dependency evaluation module 140 may be implemented in any suitable programming language”) a request to access the dependency; (see Shah, [0047] “a debugger 145 requests dependency evaluation module 140 to… identify and remediate outlier code”; Fig. 6 - 610).
accessing, (see Shah, [0022] “communications among physical host 110, guest 122, and other network nodes, devices, and programs may be routed through the debugger 145… the debugger 145 may be able to debug one or more programming languages (e.g., C, C-sharp, jBPM, Visual Basic, SQL, Pascal, COBOL, etc.).. debugger 145 and/or dependency evaluation module 140 may be implemented in any suitable programming language”; [0022] “application 150 running on guest 122”) based on the request and (see Shah, [0047] “a debugger 145 requests dependency evaluation module 140 to… identify and remediate outlier code”) the binding, (see Shah, [0021] “[0021] Guest 122 may run on any type of dependent, independent, compatible, and/or incompatible applications on the underlying hardware and host operating system 121”; [0022] “application 150 may execute on guest 122 (e.g., inside of a debugger 145), where application 150 is dependent on some of the features of components… application 150 may be executing in a debugger 145, which may include a dependency evaluation module 140”) the guest module (see Shah, [0022] “communications among physical host 110, guest 122, and other network nodes, devices, and programs may be routed through the debugger 145… the debugger 145 may be able to debug one or more programming languages (e.g., C, C-sharp, jBPM, Visual Basic, SQL, Pascal, COBOL, etc.).. debugger 145 and/or dependency 
Shah does not explicitly teach issuing, from a guest programing language, a request. 
However, Gupte discloses receiving requests from multiple applications and also teaches
	receiving requests from a guest programing language, (see Gupte, [col8 line2-3] “the request from the first data processing application”; [col3 lines47-48] “the data processing applications execute or implement different programming languages”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of receiving requests from different programming languages as disclosed and taught by Gupte in the system taught by Shah to yield the predictable results of conserving computing resources to process non-standardized requests (see Gupte, [col6 lines55-63] “The requests from the different types of data processing applications further include the attribute identifier and a set of data variables used to compute the values of the attribute. In this way, the requests received by the attribute sharing platform are standardized irrespective of the type of data processing application sending the request. This may conserve computing resources on the attribute sharing platform relative to the platform having to process non-standardized requests”).
Claim 13 incorporates substantively all the limitations of claim 1 in a computer readable form (see Shah, [0059] “computer readable medium or machine readable medium, including volatile or non-volatile memory, such as RAM, ROM, flash memory, magnetic or optical disks… The instructions may be executed by one or more processors, which when executing the series of computer instructions”) and is rejected under the same rationale.


claim 2, the proposed combination of Shah and Gupte teaches
issuing a second request to access same said dependency; (see Shah, [0054] “debugger 145 executes an application 150, and sends a request for the evaluation of components 151A-156A of application 150 to dependency evaluation module 140 (block 720)”; Fig. 7 - 720).  
accessing, (see Shah, [0022] “communications among physical host 110, guest 122, and other network nodes, devices, and programs may be routed through the debugger 145… the debugger 145 may be able to debug one or more programming languages (e.g., C, C-sharp, jBPM, Visual Basic, SQL, Pascal, COBOL, etc.).. debugger 145 and/or dependency evaluation module 140 may be implemented in any suitable programming language”; [0022] “application 150 running on guest 122”) based on the second request and (see Shah, [0054] “debugger 145 executes an application 150, and sends a request for the evaluation of components 151A-156A of application 150 to dependency evaluation module 140 (block 720)”; Fig. 7 - 720) same said binding, (see Shah, [0021] “[0021] Guest 122 may run on any type of dependent, independent, compatible, and/or incompatible applications on the underlying hardware and host operating system 121”; [0022] “application 150 may execute on guest 122 (e.g., inside of a debugger 145), where application 150 is dependent on some of the features of components… application 150 may be executing in a debugger 145, which may include a dependency evaluation module 140”) same said guest module; wherein: (see Shah, [0022] “communications among physical host 110, guest 122, and other network nodes, devices, and programs may be routed through the debugger 145… the debugger 145 may be able to debug one or more programming languages (e.g., C, C-sharp, jBPM, Visual Basic, SQL, Pascal, COBOL, etc.).. debugger 145 and/or dependency evaluation module 140 may be implemented in any suitable programming language”; [0022] “application 150 running on guest 122”).
the second request is issued (see Shah, [0054] “debugger 145 executes an application 150, and sends a request for the evaluation of components 151A-156A of from a second guest programing language (see Gupte, [col18 lines10-13] “may receive a second request to compute the value of the attribute based on a second set of data variables from the second type of data processing application that is different than the first type of data processing application”; [col2 lines41-42] “may be implementing a second programming language that is different than the first programming language”). The motivation for the proposed combination is maintained. 
Claim 14 incorporates substantively all the limitations of claim 2 in a computer readable form and is rejected under the same rationale.

Regarding claim 4, the proposed combination of Shah and Gupte teaches
wherein at least one of: said generating the guest virtual environment comprises generating the guest virtual environment in (see Shah, [0001] “computer systems employ virtualized guests such as virtual machines and containers to execute computing tasks performed by the computing systems”; [0013] “physical hardware may host guests such as virtual machines and/or containers”) a database management system (DBMS), (see Shah, [0023] “may be associated with a database management system (DBMS)”). 
Claim 16 incorporates substantively all the limitations of claim 4 in a computer readable form and is rejected under the same rationale.

Regarding claim 8, the proposed combination of Shah and Gupte teaches
wherein said binding of the dependency to the guest module comprises (see Shah, [0021] “[0021] Guest 122 may run on any type of dependent, independent, compatible, and/or incompatible applications on the underlying hardware and host operating system 121”; [0022] “application 150 may execute on guest 122 (e.g., inside of a debugger 145), where application 150 is dependent on some of the features of components… application 150 may be executing in a debugger 145, which may include a dependency evaluation module 140”) a binding of a name (see Gupte, [col5 lines64-65] “a computing server identifier (e.g., a name or address of the computing server)”) of the dependency (see Shah, [0021] “[0021] Guest 122 may run on any type of dependent, independent, compatible, and/or incompatible applications on the underlying hardware and host operating system 121”; [0022] “application 150 may execute on guest 122 (e.g., inside of a debugger 145), where application 150 is dependent on some of the features of components… application 150 may be executing in a debugger 145, which may include a dependency evaluation module 140”) to the guest module in: a guest virtual environment (see Shah, [0001] “computer systems employ virtualized guests such as virtual machines and containers to execute computing tasks performed by the computing systems”; [0013] “physical hardware may host guests such as virtual machines and/or containers”). The motivation for the proposed combination is maintained. 
Claim 20 incorporates substantively all the limitations of claim 8 in a computer readable form and is rejected under the same rationale.

Regarding claim 9, Shah teaches
A method comprising: (see Shah, [0002] “The present disclosure provides a new and innovative system, methods”).
executing, in a software container, a native programing language (see Shah, [0014] “Software applications developed in a variety of programming languages are executed on physical hosts or virtual hosts (e.g., VMs and containers)”). 
a) executing a request…  (see Shah, [0047] “a debugger 145 requests dependency evaluation module 140 to… identify and remediate outlier code”; [0022] “the debugger 145 may be able to debug one or more programming languages (e.g., C, C-sharp, jBPM, Visual Basic, SQL, Pascal, COBOL, etc.).. debugger 145 and/or dependency evaluation module 140 may be implemented in any suitable programming language”) to access a dependency, and (see 
b) retrieving the dependency (see Shah, [0026] “being input into dependency evaluation module 140 for dependent module analysis”) from a virtual file system (see Shah, [0013] “virtual machines and/or containers”) having a plurality of alternative implementation mechanisms that include: (see Shah, [0026] “being input into dependency evaluation module 140 for dependent module analysis”). 
a first implementation mechanism based on (see Shah, [0034] “submitted to dependency evaluation module… the first plurality of components is determined”) an actual file system, and (see Shah, [0022] “structured input/output file format”).
a second implementation mechanism based on (see Shah, [0045] “a second plurality of components identified”) a memory buffer (see Shah, [0021] “memory allocated to guest 122 and guest operating system 196 such as guest memory 195”).
Shah does not explicitly teach that invokes a guest programming language to cause: executing a request from the guest programing language. 
However, Gupte discloses receiving requests from multiple applications and also teaches
that invokes a guest programming language to cause: (see Gupte, [col8 line2-3] “the request from the first data processing application”; [col3 lines47-48] “the data processing applications execute or implement different programming languages”).
	receiving requests from a guest programing language, (see Gupte, [col8 line2-3] “the request from the first data processing application”; [col3 lines47-48] “the data processing applications execute or implement different programming languages”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of receiving requests from different programming languages as disclosed and taught by Gupte in the system taught by Shah to yield 
Claim 21 incorporates substantively all the limitations of claim 9 in a computer readable form (see Shah, [0059] “computer readable medium or machine readable medium, including volatile or non-volatile memory, such as RAM, ROM, flash memory, magnetic or optical disks… The instructions may be executed by one or more processors, which when executing the series of computer instructions”) and is rejected under the same rationale.

Regarding claim 10, the proposed combination of Shah and Gupte teaches
wherein at least one of: the software container comprises (see Shah, [0014] “Software applications developed in a variety of programming languages are executed on physical hosts or virtual hosts (e.g., VMs and containers)”) a database management system (DBMS) (see Shah, [0023] “may be associated with a database management system (DBMS)”). 
Claim 22 incorporates substantively all the limitations of claim 10 in a computer readable form and is rejected under the same rationale.

Claims 3, 5-6, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shah and Gupte in view of Fischer (US 2012/0054246, hereinafter “Fischer”).

Regarding claim 3, the proposed combination of Shah and Gupte teaches
said guest virtual environment (see Shah, [0001] “computer systems employ virtualized guests such as virtual machines and containers to execute computing tasks performed by the computing systems”; [0013] “physical hardware may host guests such as virtual machines and/or containers”). 
The proposed combination of Shah and Gupte does not explicitly teach further comprising executing a data control language (DCL) statement to grant, to a user account, access to said guest virtual environment. 
However, Fischer discloses database technology and also teaches
further comprising executing a data control language (DCL) statement to grant, to a user account, access to database system (see Fischer, [0068] “DCL 232 is a part of a database language 226 used by a system designer or another to… grant, manage, and revoke access privileges to users for accessing a database system or particular segments of a database system”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of DCL statements as being disclosed and taught by Fischer in the system taught by the proposed combination of Shah and Gupte to yield the predictable results of providing data protection and security (see Fischer, [0068] “DCL 232 is a part of a database language 226 used by a system designer or another to: provide protection of, and security for, stored data from misuse, misappropriation, corruption, and destruction; grant, manage, and revoke access privileges to users for accessing a database system or particular segments of a database system; provide other control functions such as preserving database integrity for particular data transactions and providing backup in event of system failures; and perform other such data management operations”).
Claim 15 incorporates substantively all the limitations of claim 3 in a computer readable form and is rejected under the same rationale.

Regarding claim 5, the proposed combination of Shah and Gupte teaches
a version number of (see Shah [0042] “version numbers”) a guest programing language (see Gupte, [col3 lines47-48] “the data processing applications execute or implement different programming languages”).
The proposed combination of Shah and Gupte does not explicitly teach wherein the first DDL statement or the second DDL statement specifies:. 
However, Fischer discloses database technology and also teaches
wherein the first DDL statement specifies: (see Fischer, [0067] “DDL 228 is a part of a database language 226 used by a system designer or another to: create a particular database and structural components of the database” – there are multiple DDL statements). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of DDL statements as being disclosed and taught by Fischer in the system taught by the proposed combination of Shah and Gupte to yield the predictable results of effectively creating and managing database structural components (see Fischer, [0067] “DDL 228 is a part of a database language 226 used by a system designer or another to: create a particular database and structural components of the database; modify the structure of an existing database; and destroy a database after it is no longer needed. DDL 228 is employed to create structural elements, including, for instance, data schemas, data tables, and data views”).
Claim 17 incorporates substantively all the limitations of claim 5 in a computer readable form and is rejected under the same rationale.



claim 6, the proposed combination of Shah and Gupte teaches
to replace, (see Shah, [0046] “to identifying outlier components, dependency evaluation module 140 may additionally recommend replacement modules based on a reference stack”) in the guest virtual environment, (see Shah, [0001] “computer systems employ virtualized guests such as virtual machines and containers to execute computing tasks performed by the computing systems”; [0013] “physical hardware may host guests such as virtual machines and/or containers”) said binding of the dependency to the guest module (see Shah, [0021] “[0021] Guest 122 may run on any type of dependent, independent, compatible, and/or incompatible applications on the underlying hardware and host operating system 121”; [0022] “application 150 may execute on guest 122 (e.g., inside of a debugger 145), where application 150 is dependent on some of the features of components… application 150 may be executing in a debugger 145, which may include a dependency evaluation module 140”) with a second binding of same said dependency (see Shah, [0046] “to identifying outlier components, dependency evaluation module 140 may additionally recommend replacement modules based on a reference stack”; [0068] “a dependency evaluation module executing on the processor to… compare the first plurality of components identified in the input stack with a second plurality of components identified in the reference stack”) to a second guest module (see Shah, [0022] “communications among physical host 110, guest 122, and other network nodes, devices, and programs may be routed through the debugger 145… the debugger 145 may be able to debug one or more programming languages (e.g., C, C-sharp, jBPM, Visual Basic, SQL, Pascal, COBOL, etc.).. debugger 145 and/or dependency evaluation module 140 may be implemented in any suitable programming language”; [0013] “host guests such as virtual machines and/or containers” – there are plurality of guests).
The proposed combination of Shah and Gupte does not explicitly teach further comprising executing a third DDL statement. 
However, Fischer discloses database technology and also teaches 
further comprising executing a third DDL statement (see Fischer, [0067] “DDL 228 is employed to create structural elements” – there are multiple DDL statements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of DDL statements as being disclosed and taught by Fischer in the system taught by the proposed combination of Shah and Gupte to yield the predictable results of effectively creating and managing database structural components (see Fischer, [0067] “DDL 228 is a part of a database language 226 used by a system designer or another to: create a particular database and structural components of the database; modify the structure of an existing database; and destroy a database after it is no longer needed. DDL 228 is employed to create structural elements, including, for instance, data schemas, data tables, and data views”).
Claim 18 incorporates substantively all the limitations of claim 6 in a computer readable form and is rejected under the same rationale.

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shah and Gupte in view of Barak et al. (US 2014/0096134 A1, hereinafter “Barak”).

Regarding claim 7, the proposed combination of Shah and Gupte teaches
wherein said generate the guest virtual environment comprises (see Shah, [0001] “computer systems employ virtualized guests such as virtual machines and containers to execute computing tasks performed by the computing systems”; [0013] “physical hardware may host guests such as virtual machines and/or containers”).
The proposed combination of Shah and Gupte does not explicitly teach generate a clone of an existing guest virtual environment.

generate a clone of an existing guest virtual environment (see Barak, [0069] “a user of guest virtual machine 107 may have "cloning" access to guest virtual machine 107 which may allow the user to create a copy of guest virtual machine 107. Accordingly, the user may clone guest virtual machine 107 into the user's own private environment (e.g., the user's personal physical machine or other environment) and try to start the image in that private environment”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of generating clones as being disclosed and taught by Barak in the system taught by the proposed combination of Shah and Gupte to yield the predictable results of effectively reactivating a guest virtual machine from the clone (see Barak, [0069] “If guest virtual machine 107 is ever reactivated, ( e.g., from an old clone), life cycle manager 301 may prevent activation of the clone”).
Claim 19 incorporates substantively all the limitations of claim 7 in a computer readable form and is rejected under the same rationale.

Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Shah and Gupte in view of Hoang et al. (US 2008/0281846 A1, hereinafter “Hoang”).

Regarding claim 11, the proposed combination of Shah and Gupte teaches
wherein: said executing the native programing language (see Shah, [0014] “Software applications developed in a variety of programming languages are executed on physical hosts or virtual hosts (e.g., VMs and containers)”) that invokes the guest programming language comprises… (see Gupte, [col8 line2-3] “the request from the first data processing application”; [col3 lines47-48] “the data processing applications execute or of the DBMS; (see Shah, [0023] “may be associated with a database management system (DBMS)”).
said retrieving the dependency (see Shah, [0026] “being input into dependency evaluation module 140 for dependent module analysis”) from the virtual file system comprises (see Shah, [0013] “virtual machines and/or containers”) loading, into a memory buffer, a first resource as the dependency; (see Shah, [0056] “and memory 814 storing a program 850, with dependency evaluation module 840 executing on processor 812 to determine an input stack 855 with reference 856 to component 851 and reference 857 to component 852 respectively incorporated into program 850”). 
the method further comprises… (see Shah, [0002] “The present disclosure provides a new and innovative system, methods”) that invokes the guest programming language to cause… (see Gupte, [col8 line2-3] “the request from the first data processing application”; [col3 lines47-48] “the data processing applications execute or implement different programming languages”) of the DBMS: (see Shah, [0023] “may be associated with a database management system (DBMS)”).
executing a second request (see Shah, [0054] “debugger 145 executes an application 150, and sends a request for the evaluation of components 151A-156A of application 150 to dependency evaluation module 140 (block 720)”; Fig. 7 - 720) from the guest programing language (see Gupte, [col3 lines47-48] “the data processing applications execute or implement different programming languages”) to access same said dependency, and (see Shah, [0054] “debugger 145 executes an application 150, and sends a request for the evaluation of components 151A-156A of application 150 to dependency evaluation module 140 (block 720)”; Fig. 7 - 720).
resolving the dependency to: ( see Shah, [0035] “ensuring that known issues may be resolved throughout the code base by updating individual dependencies”) a) same said first resource in same said memory buffer, (see Shah, [0056] “and memory 814 storing a program 
The proposed combination of Shah and Gupte does not explicitly teach executing a first DML statement in a first database session of the DBMS; executing a second DML statement in a second database session of the DBMS: 
However, Hoang discloses DML changes regardless of what columns are updated and also teaches
executing a first DML statement in a first database session of the DBMS (see Hoang, [0012] “processing of DML statements”; [page9] “perform a first DML operation”; [0022] “multiple sessions”; [0018] “DBMS components 102 generally comprise any integrated set of modules internal to a database server”).
executing a second DML statement in a second database session of the DBMS (see Hoang, [0012] “processing of DML statements”; [page9] “perform a second DML operation”; [0022] “multiple sessions”; [0018] “DBMS components 102 generally comprise any integrated set of modules internal to a database server”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of executing DML statements as being disclosed and taught by Hoang in the system taught by the proposed combination of Shah and Gupte to yield the predictable results of improving data and index block accesses (see Barak, [0039] “DBMS component 102 calls into the Data Layer Interface 104, passing in the shared state 108, corresponding to the table affected by the operation and identifying the type of operation 204, e.g., INSERT, DELETE, or UPDATE. In response to the call 205… Insert operations can be done in batch to improve data and index block accesses”).
Claim 23 incorporates substantively all the limitations of claim 11 in a computer readable form and is rejected under the same rationale.

Claims 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Shah and Gupte in view of Hanna et al. (US 10,387,889 B1, hereinafter “Hanna”).

Regarding claim 12, the proposed combination of Shah and Gupte teaches
wherein said first implementation mechanism based on (see Shah, [0034] “submitted to dependency evaluation module… the first plurality of components is determined”).
The proposed combination of Shah and Gupte does not explicitly teach the archive file comprises a memory buffer that contains unpacked contents of entire said archive file.
However, Hanna discloses and also teaches 
the archive file comprises a memory buffer that contains unpacked contents of entire said archive file (see Hanna, [col13 lines 8-11] “compressed archives can be unpacked/uncompressed to identify various file types (e.g., images, executables, and/or other file types)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of unpacking archive files as being disclosed and taught by Hanna in the system taught by the proposed combination of Shah and Gupte to yield the predictable results of efficiently identifying various file types (see Hanna, [col13 lines8-12] “compressed archives can be unpacked/uncompressed to identify various file types ( e.g., images, executables, and/or other file types) within such compressed archives (e.g., as such compressed archives can be used as detection evasion techniques by untrustworthy developers).”).
Claim 24 incorporates substantively all the limitations of claim 12 in a computer readable form and is rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532. The examiner can normally be reached Monday - Friday (7:30 AM to 4:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAISHALI SHAH/Primary Examiner, Art Unit 2156